DETAILED ACTION
This Office Action is in response to the Applicant’s Communication filed on 04/13/2021.  In virtue of the response:
Claims 1-20 are pending in the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (U.S. Patent 10,278,255 B1).
Regarding claim 1, Wu discloses a lighting apparatus (1, Fig. 3), comprising:
a light source (11, 12, Fig. 3) comprising a first set of LED modules (11) and a second set of LED modules (12), the first set of LED modules and the second set of LED modules emitting lights with different color temperatures (col. 4, lines 31-32);

a driver (13, Fig. 3) generating a first current to the first set of LED modules and a second current to the second set of LED modules based on the operation mode associated with the detected operation pattern (fix power in each different modes), the operation mode corresponding to both a corresponding luminance level (from unit 14, Fig. 3) and a corresponding color temperature (from different operating modes of the switch 2) at the same time (Fig. 3, col. 6, lines 18-52).

Allowable Subject Matter
Claim 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/JIMMY T VU/Primary Examiner, Art Unit 2844